Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
    This application is in condition for allowance except for the following formal matters:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
All the claimed limitation are not being labeled in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  the recitations “the outer surface” and “the inner surface” lack antecedent basis and should be changed to – an outer surface – and – an inner surface --.  Appropriate correction is required.

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Hilliard (USPN. 7,104,157 B1) is the closet art to the claimed invention.  However, Hilliard does not explicitly teach a footrest mount adapter for connection to a motorcycle having a footrest pivot bracket that defines a non-vertical footrest pivot axis, the footrest mount adapter comprising:
a planar body having a first portion and a second portion in a common plane, the body further having a front surface and a rear surface, the first portion oriented at an angle relative to the second portion, a flange connected to and extending generally normal from the rear surface of the first portion of the body, the flange having an opening therethrough, the flange positionable in the footrest pivot bracket with the opening coaxially aligned with the pivot axis of the pivot bracket; wherein 
the second portion is configured to define a footrest mount spaced from the first body portion, the footrest mount capable of mounting a footrest to the adapter (emphasis added).

	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611